DETAILED ACTION
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed February 26, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both lens group and lighting unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the base substrate, light emitting functional layer, encapsulation layer, electronic component arrangement area, cross section of the contact surface, first circular arc, lighting path and touch panel do not have reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
DISPLAY PANEL AND DISPLAY DEVICE HAVING A CIRCULAR ARCED ENCAPSULATION LAYER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 10,468,611 B2) in view of Zhai et al. (US 10,468,632 B2).
In regard to claim 1, Seo et al. teach a display panel, comprising:  a base substrate 10; a driving circuit layer 101/103/105/107 disposed on the base substrate 10; a light emitting functional layer 211/212/213 disposed on the driving circuit layer 101/103/105/107, and an encapsulation layer 50 disposed on the light emitting functional layer 211/212/213 and comprising at least a first organic layer 52 and a first inorganic layer 51 that are stacked; wherein in an electronic component arrangement area CA1, a cross section of a contact surface between the first organic layer 52 and 
In regard to claim 2, Seo et al. teach a curvature radius of the first circular arc gradually increases from an edge to a middle (Figure 10, columns 5-10, lines 36-67, 1-67, 1-67, 1-67, 1-67 and 1-43, respectively).
In regard to claim 12, Seo et al. teach a display device comprising the display panel according to claim 1, comprising:  a base substrate 10; a driving circuit layer 101/103/105/107 disposed on the base substrate 10; a light emitting functional layer 211/212/213 disposed on the driving circuit layer 101/103/105/107, and an encapsulation layer 50 disposed on the light emitting functional layer 211/212/213 and comprising at least a first organic layer 52 and a first inorganic layer 51 that are stacked; wherein in an electronic component arrangement area CA1, a cross section of a contact surface between the first organic layer 52 and the first inorganic layer 51 is a first circular arc; the first circular arc is located on a lighting path of an electronic component TFT/OLED, and a center of the first circular arc is located on one side of the first inorganic layer 51 (Figure 10, columns 5-10, lines 36-67, 1-67, 1-67, 1-67, 1-67 and 1-43, respectively).
However, Seo et al. fail to teach a refractive index of the first organic layer being less than a refractive index of the first inorganic layer.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel structure as taught by Seo et al. with the display panel having a refractive index of the first organic layer being less than a refractive index of the first inorganic layer as taught by Zhai et al. to improve optical effects (column 2, lines 51-63).

Allowable Subject Matter
Claims 3, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-11 are objected to as being dependent upon objected claim 3.  Claims 14-16 are objected to as being dependent upon objected claim 13.  Claims 18-20 are objected to as being dependent upon objected claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Lee (US 2016/0322601 A1)		Oikawa et al. (US 11,101,407 B2)

Wang (US 10,847,752 B2)			Wang et al. (US 10,177,344 B2)
Wang et al. (US 2021/0336206 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



IMS
November 9, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822